 
 
I 
108th CONGRESS
2d Session
H. R. 5194 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mr. Simpson (for himself, Mr. Otter, Mr. Peterson of Minnesota, and Mr. Jenkins) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To clarify that service marks, collective marks, and certification marks are entitled to the same protections, rights, and privileges of trademarks. 
 
 
1.Protections, rights, and privileges of service marks, collective marks, and certification marksThe Act entitled An Act to provide for the registration and protection of trade-marks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (commonly referred to as the Trademark Act of 1946) is amended—
(1)in section 3 (15 U.S.C. 1053) in the first sentence, by striking protection and inserting protections, rights, and privileges; and
(2)in section 4 (15 U.S.C. 1054) in the first sentence, by striking protection and inserting protections, rights, and privileges. 
 
